Citation Nr: 9926495	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  97-10 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an effective date earlier than October 4, 1994 
for various awards of service connection and accompanying 
compensation.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran had verified active service from March 1962 to 
September 30, 1993, with an additional unverified period of 
service of four years.

A review of the record in this case raises some question as 
to whether the veteran did, in fact, file a timely 
substantive appeal of the determination denying entitlement 
to an earlier effective date for various awards of service 
connection and accompanying compensation.  However, in a 
deferred rating decision of May 1999, the Regional Office 
(RO) essentially conceded that the veteran did, in fact, 
perfect his appeal as to the issue presently under 
consideration.  Accordingly, in order to afford the veteran 
his full due process rights under the law, the Board will 
proceed with review of the issue of entitlement to an 
effective date earlier than October 4, 1994 for various 
awards of service connection and compensation.

The appellant in this case has requested equitable relief 
under the provisions of 38 U.S.C.A. § 503 (West 1991).  A 
grant of equitable relief is solely within the discretion of 
the Secretary of Veterans Affairs.  It is not within the 
Board's jurisdiction.  See Darrow v. Derwinski, 2 Vet. App. 
303 (1992).  The request will be referred to the Chairman of 
the Board for consideration under 38 C.F.R. § 2.7 (1998) 
after this decision of the Board has been issued.


FINDINGS OF FACT

1.  On October 4, 1994, there was received from the veteran 
VA Form 21-526, Veteran's Application for Compensation or 
Pension.

2.  In a rating decision of August 1995, the RO granted 
service connection and accompanying compensation for various 
disabilities.

3.  The veteran's claim for service connection and 
accompanying compensation was received no earlier than 
October 4, 1994.


CONCLUSION OF LAW

An effective date earlier than October 4, 1994 for various 
awards of service connection and accompanying compensation is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5110 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran in this case seeks assignment of an effective 
date earlier than October 4, 1994 for various awards of 
service connection and accompanying compensation.  In 
pertinent part, it is argued that, in early September 1994, 
the veteran contacted the Billings, Montana, representative 
of the Montana Veterans Affairs Division, inquiring as to 
where he might file his claim for compensation benefits.  At 
that time, the veteran reportedly made it clear that his 
intent was to file his claim within the one-year period 
following his discharge from active service.  He was 
subsequently informed that the "day he turned his forms and 
paperwork in" (to the aforementioned representative of the 
Montana Veterans Affairs Division) would be his "filing 
date."  

On September 29, 1994, the veteran met with the 
representative in question, signed all necessary documents, 
and "turned in" his claim.  When he again inquired as to when 
his claim would be considered to have been filed, he was 
reportedly informed "today" (that is, September 29, 1994).  
The veteran's claim was subsequently received by the Fort 
Harrison, Montana, RO on October 4, 1994.

The veteran concedes that his claim was, in fact, initially 
received by the Department of Veterans Affairs (VA) no 
earlier than October 4, 1994.  Nonetheless, he argues that 
the date upon which his "claim" was submitted to the 
Billings, Montana, representative of the Montana Veterans 
Affairs Division should be considered the "date of receipt" 
of his claim for VA compensation purposes.

In that regard, the effective date of an evaluation and award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase is the date 
of receipt of claim, or the date entitlement arose, whichever 
is later.  An award of disability compensation based on 
direct service connection is effective the date following 
separation from active service, or the date entitlement 
arose, if the claim is received within one year from 
separation from service, otherwise, the date of receipt of 
claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400 (1998).

As noted above, the veteran in this case argues that his 
original claim for service connection should have been 
considered to have been filed on the date it was received by 
the local representative of the Montana Veterans Affairs 
Division, that is, September 29, 1994.  This would place 
receipt of the veteran's claim within the one-year period 
following his separation from active service.  The veteran 
does, however, concede that his claim was received by the RO 
no earlier than October 4, 1994.  Pursuant to applicable law 
and regulation, "date of receipt" means the date on which a 
claim, information, or evidence was received in the 
Department of Veterans Affairs, except as to specific 
provisions for claims or evidence received in the State 
Department (§ 3.108), or in the Social Security 
Administration (§§ 3.153, 3.201), or Department of Defense as 
to initial claims filed at or prior to separation.  38 C.F.R. 
§ 3.1 (1998).

Based on the pertinent evidence of record, the veteran's 
initial claim for service connection was received by VA 
personnel no earlier than October 4, 1994.  Accordingly, the 
grants of service connection and accompanying compensation 
could be made effective no earlier than that date.





ORDER

An effective date earlier than October 4, 1994, for various 
awards of service connection and accompanying compensation is 
denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals




 

